Citation Nr: 1243469	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  07-04 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from February 1973 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for chronic low back pain.  

The Veteran was scheduled to appear for a hearing with a Veterans Law Judge (VLJ) in October 2011.  He failed to report for this hearing.  The Veteran has provided no explanation for his failure to report and has not since requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2012).

This matter was previously before the Board in April 2012, when it was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After having carefully reviewed the record and considered this matter, as set forth below, the Board believes that the Veteran's claim for service connection for a back disorder must be remanded again for further development.

The Veteran is contending that his back disorder was incurred in active duty service.  Specifically, he asserts he was involved in a motor vehicle accident wherein the moped he was driving was hit by an automobile, and that his back has been hurting since that time.  He further contends that he sought medical attention and was placed on profile due to this accident.  His service treatment records (STRs), however, are not available, and the RO made a formal finding of such in September 2005.  Subsequent to this finding, in October 2006, the RO issued a rating decision, not under appeal, that lists the Veteran's STRs among the evidence considered.  Further, the decision specifically mentions review of the STRs in the written explanation denying the Veteran's claim for hearing loss.  These records are not contained in the file, nor is there a notation in the file as to whether they were located.  Upon remand, the records need to be associated with the Veteran's claims file, or, if the September 2005 rating decision listed them in error, then a clarification must be made.  

This matter has been previously remanded.  In April 2012, the Board remanded the Veteran's claim for service connection for a low back disorder for further development.  Medical records received since the Board's decision include VA and private treatment records that contain diagnoses for the Veteran's chronic back pain.  An MRI report showed right-sided disc protrusions of the thoracic spine at T6-7 and T8-9 with no evidence of spinal stenosis, as well as degenerative disc disease in the lumbar spine at L1-2, L3-4, and L4-5 with apparent borderline stenosis at L4-5.  See Carteret General Hospital report dated August 19, 2003.  Mild degenerative changes were noted in the cervical spine.  See Carteret General Hospital report dated November 18, 2004.  Degenerative changes were also noted in the thoracic spine.  See Craven Regional Medical Center report dated November 27, 2004.  More recent records from the Durham VA Medical Center (VAMC), however, do not specifically diagnose the cause of the Veteran's back pain, only that it is chronic.  See, e.g., Durham VAMC records dated February 2, 2006; September 27, 2011.

Pursuant to the April 2012 remand, a VA examination was scheduled, however, the Veteran did not report, and he has not provided a reason for missing the appointment.  Under such circumstances, VA is permitted to adjudicate the claim based on the evidence of record.  See 38 C.F.R. § 3.655 (2012).  The Board, however, has been given the discretion to determine how much development a case needs in order for a service connection claim to be decided.  Shoffner v. Principi, 16 Vet. App. 208, 213 (2002); see also 38 C.F.R. § 3.304(c) (2012).  In this case, because the claim is being remanded, the Board believes that the Veteran should be given another chance to have a VA examination to fully develop his claim.  

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  If the Veteran's STRs were located subsequent to the formal finding of their unavailability, then those records should be associated with the Veteran's claims file.  If they were listed in the October 5, 2006, rating decision in error, then the RO/AMC needs to issue a clarification and makeanother formal finding of their unavailability.

2.  The RO/AMC should contact the Veteran and request that he identify any additional medical treatment he has received regarding his back disorder.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran that are not already in the record on appeal, to include updated VA treatment reports.  These efforts to obtain records should also be memorialized in the Veteran's claims file.

3.  When the above has been accomplished, the RO/AMC should schedule the Veteran for a VA spine examination to determine the nature and etiology of his back disorder.  The entire claims file must be made available to and reviewed by the designated examiner, and the report should reflect that such review occurred.  The examiner should perform all indicated tests and studies, including diagnostic imaging, and report all clinical findings in detail.  The examiner is asked to consider and comment on the Veteran's lay statements regarding the accident suffered in service, and continuity of symptomatology since that time.  The examiner is asked to render opinions as to the following:

(A) Does the Veteran currently have a back disorder?
(B) Is it at least as likely as not (50% probability or greater) that any currently diagnosed back disorder has been caused by the Veteran's active duty service?  

For purposes of the opinions being sought, the examiner should specifically consider the following: the Board accepts as true the Veteran's history of a moped accident in service having occurred; the Veteran's report of chronic back pain since service in conjunction with his reports of back pain starting in 2003 and employment history as a welder, noted in the August 27, 2003, noted in the August 27, 2003, private medical record from Carteret Pain Medicine; all relevant medical records; and, any medical principles which apply to the facts and medical issue at hand.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.

4.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO/AMC should review the Veteran's entire record, and readjudicate the Veteran's claim.  If the claim is denied, in whole or in part, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims file should be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


